Citation Nr: 1811767	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or diabetes mellitus, type II.

5.  Entitlement to service connection for a bilateral eye disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral kidney disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral upper and lower nail fungus, to include as due to herbicide exposure or cold weather injury.

8.  Entitlement to service connection for incontinence (previously claimed as leakage), to include as due to herbicide exposure and/or diabetes mellitus, type II.

9.  Entitlement to service connection for a sleep disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II.

10.  Entitlement to service connection for a disorder manifested as loss of taste, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to April 1953 and in the Army Reserves from April 1953 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the May 2011 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the RO.  In a November 2017 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In December 2017, the Veteran was notified by letter that he was scheduled for a video conference hearing in January 2018.  The December 2017 notice was sent to the most recent address of record.  The Veteran failed to appear for the January 2018 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Diabetes mellitus and ischemic heart disease, to include coronary artery disease, are listed among the diseases presumptively associated with exposure to certain herbicide agents under applicable regulations.

2.  Hypertension, erectile dysfunction, mild nonproliferative diabetic retinopathy in the left eye, dry eye syndrome, age macular degeneration, and chronic kidney disease are not listed among the diseases presumptively associated with exposure to certain herbicide agents under applicable regulations.

3.  The Veteran served in Korea during his period of active service from April 1951 to April 1953, and is not presumed to have had herbicide exposure therefrom.

4.  There is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus, a heart disability, or hypertension; and chronic diabetes mellitus, heart disability, and hypertension did not manifest to a compensable degree within one year of separation from service, and are not noted to be chronic during service, and did not have onset during service; and are not otherwise related to service.

5.  The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction, mild nonproliferative diabetic retinopathy in the left eye, dry eye syndrome, and age macular degeneration, or chronic kidney disease due to his active duty service.

6.  The Veteran has not been shown to have bilateral upper and lower nail fungus, incontinence, sleep disorder, or a disorder attributable to loss of taste at any time since separation from active service in April 1953.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116(a)(2) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116(a)(2); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for entitlement to service connection for a bilateral eye disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

6.  The criteria for entitlement to service connection for a bilateral kidney disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310. 
7.  The criteria for entitlement to service connection for bilateral upper and lower nail fungus, to include as due to herbicide exposure or cold weather injury, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

8.  The criteria for entitlement to service connection for incontinence (previously claimed as leakage), to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

9.  The criteria for entitlement to service connection for a sleep disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.

10.  The criteria for entitlement to service connection for a disorder manifested as loss of taste, to include as due to herbicide exposure, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his agent have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as diabetes mellitus, coronary artery disease, and hypertension, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus and ischemic heart disease, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999); see also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 4 (August 22, 2017) (developing claims based on herbicide exposure on the Korean Demilitarized Zone). 
Service Connection Based on Herbicide Exposure

In the May 2011 substantive appeal, VA Form 9, the Veteran asserted that all claimed disorders on appeal are due to herbicide exposure during his period of active service while in Korea.

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense, operated in or near the Korean Demilitarized Zone in an area in which herbicides are known to have been applied during that period, then it is presumed that the Veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv).  On the other hand, if a veteran alleges service along the Demilitarized Zone between April 1968 and July 1969 and was assigned to a unit not identified by Department of Defense, notification to the United States Joint Services Records Research Center should be made to verify the location of the Veteran's unit.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 4 (August 22, 2017).

Review of the Veteran's service personnel records document he served in Korea during his period of active service from April 1951 to April 1953.  The Board finds that this evidence shows the Veteran served in Korea prior to the presumed time frame from April 1968 to July 1969.  As such, the objective evidence of record outweighs the Veteran's assertions that he was exposed to herbicide agents while on tour of active duty in Korea.

Based on the findings discussed above, there is no probative evidence to support a finding of the Veteran's actual exposure to herbicides in service.  He is not competent to identify an herbicide agent as specified in 38 C.F.R. § 3.307(a)(6), as he does not have the requisite chemical knowledge.  In this case, he has professed no specialized ability to detect herbicide agents in the environment, outside of labeled containers, and his assertions of exposure are essentially speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  His lay statements alone are not sufficient to establish that exposure to herbicide agents actually occurred, and his assertions must be weighed against other evidence of record, including the lack of documentary evidence of use of herbicides.  Id.  Service connection on a presumptive basis due to herbicide exposure for the claimed disorders on appeal is not warranted.  See 38 C.F.R. §§ 3.303, 3.309(e).

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As a result, the Board discusses below whether service connection is warranted on a direct basis for the claimed disorders on appeal.

Diabetes Mellitus, Type II

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of diabetes mellitus, as noted during the appeal period in February 2009 and April 2009 private treatment records and VA treatment records.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of diabetes mellitus, nor does the Veteran assert as such.

Based on the findings discussed above, there is no probative lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for the claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303.

The Board finds that the evidence preponderates against finding that diabetes mellitus was manifest to a compensable degree within one year of separation from active duty or was a chronic disorder during service.  As noted above, the Veteran's service treatment records do not show diabetes mellitus was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1953 note chronic diabetes mellitus.  In fact, review of post-service treatment records reflect that the onset of diabetes mellitus was multiple years after separation from service.  Accordingly, service connection for diabetes mellitus on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of this disability after separation from service, the Board finds diabetes mellitus did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

Service Connection as Secondary to Diabetes Mellitus, Type II

The Board notes that during the course of the appeal, the Veteran has requested service connection for heart disorder, hypertension, erectile dysfunction, bilateral eye disorder, bilateral kidney disorder, incontinence, and sleep disorder as secondary to diabetes mellitus, type II.  As decided above, service connection is not warranted for diabetes mellitus, type II, hence service connection for heart disorder, hypertension, erectile dysfunction, bilateral eye disorder, bilateral kidney disorder, incontinence, and sleep disorder on a secondary basis to diabetes mellitus, type II, is denied.  See 38 C.F.R. § 3.310.

As a result, the Board discusses below whether service connection for heart disorder, hypertension, erectile dysfunction, bilateral eye disorder, bilateral kidney disorder, incontinence, and sleep disorder is warranted on a direct basis.

Heart Disorder and Hypertension

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of hypertension, as noted during the appeal period in February 2009 and April 2009 private treatment records and VA treatment records.  The Veteran also has current diagnoses of heart disabilities, to include coronary artery disease status post coronary artery bypass surgery (CABG) and congestive heart failure, as noted during the appeal period in an April 2009 private treatment record and VA treatment records.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of a heart disorder or hypertension, nor does the Veteran assert as such.  He has not provided lay evidence in support of direct service connection.  

Based on the findings discussed above, there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of a heart disorder or hypertension nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for these claimed disorders on appeal is not warranted.  See 38 C.F.R. § 3.303. 

The Board finds that the evidence preponderates against finding that a heart disorder, including coronary artery disease, and hypertension were manifest to a compensable degree within one year of separation from active duty or were chronic disorders during service.  As noted above, the Veteran's service treatment records do not show a heart disorder or hypertension was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1953 note a chronic heart disorder or hypertension.  In fact, review of post-service treatment records reflect that the onset of coronary artery disease, congestive heart failure, and hypertension was multiple years after separation from service.  Accordingly, service connection for a heart disorder and hypertension on a presumptive basis as chronic diseases is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of these disabilities after separation from service, the Board finds a heart disorder and hypertension did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

Erectile Dysfunction

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of erectile dysfunction, as noted during the appeal period in an April 2009 private treatment record.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of erectile dysfunction, nor does the Veteran assert as such.

Based on the findings discussed above, there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of erectile dysfunction nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for this claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Eye Disorder

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of eye disorders, to include mild nonproliferative diabetic retinopathy in the left eye, dry eye syndrome, and age macular degeneration, as noted during the appeal period in an October 2011 VA treatment record and VA treatment records.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of a bilateral eye disorder, nor does the Veteran assert as such.

Based on the findings discussed above, there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of a bilateral eye disorder nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for this claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303.  The Veteran has not provided lay evidence in support of  a nexus between service and a bilateral eye disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Bilateral Kidney Disorder

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of chronic kidney disease due to diabetes mellitus, type II, as noted during the appeal period in a January 2017 VA treatment record.  As discussed above, service connection is not in effect for diabetes mellitus, type II.  

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of a bilateral kidney disorder, nor does the Veteran assert as such.  He has not provided lay assertions in support of a nexus between his kidney disorder and his period of active duty service.  

Based on the findings discussed above, there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of a bilateral kidney disorder nor exposure to herbicide agents.  Since the in-service element has not been met in this case, service connection on a direct basis for this claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Bilateral Upper and Lower Nail Fungus

In August 2008, the Veteran requested service connection for fingers and toenail fungus secondary to cold weather injury.

Review of private and VA treatment records are silent for any indication the Veteran has had a diagnosis of bilateral upper and lower nail fungus at any time since separation from active service in April 1953.

At a September 2015 VA Disability Benefits Questionnaire (DBQ) examination for skin diseases, the Veteran denied any fungal infection in nails of his upper or lower extremities.  Upon clinical evaluation at a September 2015 VA DBQ examination for cold injury residuals, the Veteran demonstrated no skin or nail problems.  The VA examiner concluded in a September 2015 VA DBQ medical opinion that the Veteran does not have evidence of or treatment for toenail or nail infection.

Review of the evidentiary record shows there is no competent or probative evidence showing that the Veteran has had bilateral upper and lower nail fungus during the appeal period.  As there is no current disability during the appeal period, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's reported history of symptomatology related to his claimed disorder throughout the appeal period.  Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, the Veteran denied having any fungal infection in nails of his upper or lower extremities at the September 2015 VA DBQ examination, and the VA examiner considered all of the evidence and found that the Veteran does not have or has ever had skin or nail problems or a diagnosis of bilateral upper and lower nail fungus. 

In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the first criterion to establish service connection on a direct basis has been met.  See 38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

Incontinence and Sleep Disorder and Disorder Manifested by Loss of Taste

In August 2008, the Veteran requested service connection for leakage.  In the October 2009 notice of disagreement, he clarified seeking service connection for incontinence (claimed as leakage).  Additionally, in March 2009, the Veteran requested service connection for loss of sleep and loss of taste.

Review of private and VA treatment records are silent for any indication the Veteran has had a diagnosis of incontinence, sleep disorder, or a disorder attributable for loss of taste at any time since separation from active service in April 1953.

Review of the evidentiary record shows there is no competent or probative evidence showing that the Veteran has had incontinence, sleep disorder, or disorder attributable for loss of taste during the appeal period.  As there is no current disability during the appeal period, service connection cannot be granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; see Sanchez-Benitez,  259 F.3d at 1356.

The Board has considered the Veteran's reported history of symptomatology related to these claimed disorders throughout the appeal period.  Layno, 6 Vet. App. at 465.  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of incontinence, sleep disorder, or disorder attributable for loss of taste.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's claimed incontinence, sleep disorder, and loss of taste requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of his lay assertions is low.

In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the first criterion to establish service connection on a direct basis has been met.  See 38 C.F.R. § 3.303.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for a heart disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for a bilateral eye disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for a bilateral kidney disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for bilateral upper and lower nail fungus, to include as due to herbicide exposure or cold weather injury, is denied.

Service connection for incontinence (previously claimed as leakage), to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for a sleep disorder, to include as due to herbicide exposure and/or diabetes mellitus, type II, is denied.

Service connection for a disorder manifested by loss of taste, to include as due to herbicide exposure, is denied.



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


